         Case 1:18-cr-00834-PAE Document 317 Filed 09/19/19 Page 1 of 1


    Criminal Notice of Appeal - Form A                                                                         USDCSDNY
                                                                         . ,r ..
                                                                            I
                                                                                                               DOCUMENT
                                                     NOTICE OF APPEAL
                                                                 - •,
                                                                                                               ELECTRONICALLY FILED
                                                                                '       '
                                                                                                               DOC#:
                                                    United States District Court
                                                                                                                        ·--------
                                       Southern

    Caption:
    United States
    ----------··
                                                                                                        D~cket No.: ~E~ 34 ____________
    Kifano Jordan
                                                                                                                     Engelmayer
                                                                                                                   . (District Court Judge)


    Notice is hereby given that -~.!!_ano   Jo~~~------------ appeals to the                                         United States Court of

    Appeals for the Second Circuit from the judgment       ~-J. other                       1   ------------------------------
                                                                                                                 (specify)
    entered in this action on September 6, 2019
                                    (date)




    This appeal concerns: Conviction only I . /       Sentence only L_J Conviction & Sentence [__ Other [__

    Defendant found guilty by plea I ./ I trial I      I N/A I

    Offense occurred after November 1, 1987? Yes           I ./ I         No        I               N/A [

    Date of sentence:   September 6, 2019                        N/AL_J

    Bail/Jail Disposition: Committed   I ./   Not committed          I              I       N/A I




    Appellant is represented by counsel? Yes . / ] No            I         I       If yes, provide the following information:


    Defendant's Counsel:         Jeffrey Lichtman

    Counsel's Address:           11 E. 44th Street

                                 New York, New York 10017

    Counsel's Phone:             (212) 581-1001


    Assistant U.S. Attorney:      Michael Longyear

                                  One St. Andrew's Plaza
    AUSA's Address:



-   AUSA's Phone:
                                  New York, New York 10007
                                  (212) 637-2223
